Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 8/17/2020. 
Claims 1-20 are allowed. 
 			
    Allowable Subject Matter
Claims 1-20 are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Beiter et al US Patent 10,637,650 teaches active authentication session transferred from first device to second device with authentication server storing the new authentication session token which is further derived from active authentication session token and verification of query and locator key of second device. 
Nguyen et al US Patent 10,552,614 teaches first authentication device associated with user with second level of authentication for the device, which is further associated with second authentication device with first and second level of authentication to allow access to user device. 

Yeager et al US Patent 10,032,171 teaches authorization based on digital credential without access to locally stored permanent cryptographic key with POS device and card authorization with calculated cryptogram of user profile. 

Choi et al US Patent 10,009,351 teaches cloud based authentication of things with lifecycle management for user account, user device based on UID unique identification code stored on user-account with ownership rights to transfer, access, verify, transmit, control, interact, broadcast etc. 

Stuntebeck et al US Patent 9,413,754 teaches facilitating adaptive authentication using relational analyzis, sentimental analysis with transactional profile and behavioral profile of the user. 

Ko et al US Publication 2017/0055146 teaches user authentication with mobile device and NFC event information link with service server and unique user identity with addtional transmitted authentication data for user authentication. 


Yu et al US Publication 2019/0340348 teaches secure verification of user identity based on wearable device status monitoring result and secure pairing of device with secure pairing based on device Id’s in secure state and within a verification time window. 

	                             REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 12/27/2021 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 12 and 15 as follows :
	Claims recite  ‘ .. A mobile device, comprising:
a processor unit; 
an authentication data storage communicatively coupled to the processor unit,
wherein encrypted authentication data is stored, and
wherein the encrypted authentication data includes user specified authentication
data that is a unique password or a unique personal information number (PIN)
associated with a client device;
a memory communicatively coupled to the processor unit,
wherein an authentication service 1s stored in the memory for execution by the
processor system;
a secret storage communicatively coupled to the processor unit,
wherein an encryption key is securely stored in the secret storage, and
wherein the encryption key is used to encrypt and decrypt the encrypted
authentication data ; and
a communication device communicatively coupled to the processor unit,
wherein the communication device communicatively couples the mobile device to
a client device over a short distance network,
wherein the client device receives a first request for user-specific authentication data from a third-party application running on the client device to use a web service that 1s
performed by the client device,
wherein the mobile device receives the second request communicated from the client device that is generated via an authentication client running the LPAS on the client
device,
wherein the second request requests the user specified authentication data from the
authentication service being executed by the processor system of the mobile device,
wherein the authentication service accesses the encrypted authentication data from the
authentication data storage in response to receiving the second request,
wherein the authentication service accesses the encryption key stored from the secret
storage in response to receiving the second request at the mobile device,
wherein the authentication service decrypts the encrypted authentication data using the
encryption key to access the user specified authentication data,
wherein the mobile device communicates the user specified authentication data to the
authentication client running on the client device,


wherein the user specified authentication data is passed by the client device, via the
authentication client, to the third-party application running on the client device,
wherein the third-party application authenticates a user of the client device based on the
received user specified authentication data, and
wherein the web service is performed by the client device in response to the third-party
application receiving the user specified authentication data.’ 
With additional detailed steps in claim(s) as described in independent claim(s) on 12/27/2021. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.

Dependent claims depend on allowed independent claims, therefore they are allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

I
nformation regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431